Title: To Thomas Jefferson from Horatio Gates, 9 May 1797
From: Gates, Horatio
To: Jefferson, Thomas


                    
                        Dear Sir
                        New York 9th. May 1797.
                    
                    I have hitherto delayed acquainting You that Mr. Maddison had obliging forwarded my Letter Book. It was in as good order as you received it. As you should not have seen it, I Inclose you Mr: Erskines pamphlet on the Causes and Consequences of The War. It run through upwards of Twenty Edditions in a Fort night in London. Every True Whigg upon this Continent must adore the Man for the Wisdom of his Head, the uncorruptness of his Heart, and the Firmness with which he has delivered his Sentiments, to a deceived, and all but ruind Nation! All Eyes are turned to Congress to see what they will do, to bring Us out of the Scrape we have been led into with France. May the Friends of Freedom, and Independence, have reason to rejoice in the Important Event. To confirm the upright, to Convert the misled and to Fix the Wavering, I wish the pamphlet could be Republish’d in philadelphia; I think it would do Infinite Good to have the Members of Congress know its Contents; and the sooner, the better. Are we not to have the pleasure to see you before your return to Virginia? The Doors of Rose Hill are Open to receive You, whenever you will Oblige me, and my Mary, by reposing under our Roof. With the Sincerest Sentiments of Esteem, and Regard, I am Dear Sir Your Faithfull humble Servant
                    
                        Horatio Gates
                    
                